DETAILED ACTION
Response to Amendment
The following is in response to the amendment of February 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4, 6, 7, 11, and 95 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitations "the first end" and "the second end" in step f.  There is insufficient antecedent basis for these limitations in the claim.  Claims 6, 7, 11, and 95 are accordingly rejected as inheriting the indefiniteness of claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 96, and 99-101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa (US 5,090,874).

Claim 96:  The two blades are offset in pitch by 180 degrees, see Figure 6.
Claim 99:  Each blades varies in pitch by more than 18 degrees along its length.
Claims 100-101: There is no limitation on whether the pitch of the spiral path can vary linearly from the first end to the second end or vary non-linearly from the first end to the second end.

Allowable Subject Matter
Claims 1-3, 22, 94, 97, and 102-105 are allowed.
Claims 4, 6, 7, 11, and 95 would be allowable if claim 4 is rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth above.
Claim 98 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3:  In the claimed method for installing an apparatus for moving condensate in an enclosed, rotating cylinder for drying cellulosic pulp comprising all the claimed features including at least one blade along a portion of an inner surface of the cylinder such that the blade 
Claims 4, 6, 7, 11, and 95:  In the claimed apparatus for moving fluid in a rotating cylinder comprising all the claimed features including a blade positioned along at least a portion of an inner surface of the cylinder such that the blade rotates with the cylinder, the blade shaped in a spiral path having a central axis and a diameter of between about 1 m and about 3 m, the prior art does not disclose or suggest that at least a portion of the spiral path has a pitch relative to the central axis greater than about 5 degrees, and that the blade has a pitch relative to the central axis varying from about 90 degrees at its first end to about 0 degrees at its second end.
Claims 22, 94, 97, and 102-105: In a system for making paper comprising all the claimed features including a rotating hollow cylinder and at least one blade positioned on an inner surface of the cylinder, wherein the blade extends in a spiral path across at least a portion of a length of the cylinder, the prior art does not disclose or suggest that at least a portion of the spiral path of the blade has a pitch relative to a central axis of the cylinder that varies along the length of the cylinder.
Claim 98 would be allowable for providing that the blade has a pitch relative to the central axis varying from about 90 degrees at its first end to about 0 degrees at its second end.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748